DETAILED ACTION
This is in response to applicant's communication filed on 08/17/2021 wherein:
Claim 1-12 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 6, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (CN 109633543 A) in view of Gao et al. (WO 2016107303 A1).

Regarding claim 1, Cao discloses a positioning method implemented by a computer (abstract and claim 1), comprising: 
receiving, via a communication unit, messages from a plurality of auxiliary road side units (page 6 and claim 1 on page 10 – “m target information obtaining m sent by the roadside unit, any one of the wayside unit sent by the target information comprises: the identification number of any roadside unit. any said roadside unit sending the target information of the time and the position of any roadside unit information, wherein m is a positive integer greater than or equal to 3, according to the obtained the m target information of the m receiving time and the m target information m of the time”); 
obtaining, via a control unit, distances between a Personal Mobility (PM) vehicle and the plurality of auxiliary road side units based on the messages (page 7, and page 10 - claim 1 – “determining a distance between the vehicle and the m roadside unit according to the vehicle and the roadside unit of distance of the m and the m target information m of the position information); 
estimating a candidate position of the PM vehicle based on the distances between the PM vehicle and the plurality of auxiliary road side units (page 7, and page 10 - claim 1 – “determining a distance between the vehicle and the m roadside unit according to the vehicle and the roadside unit of distance of the m and the m target information m of the position information, and determining the target position of the vehicle”).
However, the reference is silent on details about receiving correction data from a reference road side unit; correcting the candidate position based on the correction data; and determining the corrected candidate position as a final position of the PM vehicle.
Gao discloses receiving correction data from a reference road side unit; correcting the candidate position based on the correction data (Fig. 1 and abstract – “a vehicle-mounted unit interacting with the roadside unit, and acquiring the correction information and the GNSS position information broadcast by the roadside unit (S3)”); and determining the corrected candidate position as a final position of the PM vehicle (Fig. 1 and abstract – “the vehicle-mounted unit modifying locating data according to the correction information and the GNSS position information (S4). By means of the method and system for correcting a vehicle position offset, an offset of a GNSS locating signal of a passing vehicle can be corrected, such that the vehicle-mounted unit can accurately locate a route where the vehicle is located”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Cao, and have correction information obtained from roadside unit, as taught by Gao because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to improve location accuracy of vehicle.

Regarding claim 6, the combined teaching of Cao and Gao discloses the positioning method of claim 1, wherein the obtaining of the distances between the PM vehicle and the plurality of auxiliary road side units includes obtaining distances between the PM vehicle and the plurality of auxiliary road side units based on at least one of a Received Signal Strength Indicator (RSSI) and a Time of Flight (ToF) of the messages (Cao – Abstract – “according to the obtained m time of m target information m receiving time and m target information. determining a vehicle roadside unit of distance from the m. The vehicle with  m position information of roadside unit of distance and target information, determining the position of a target vehicle” – i.e. determining distance based on TOF since it is based on the sending and receiving time).

Regarding claim 7, the scope and content of the claim recites a positioning device for performing the method of claim 1, therefore, being addressed as in claim 1.

Regarding claim 12, the scope and content of the claim recites a positioning device for performing the method of claim 6, therefore, being addressed as in claim 6.

Claim 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (CN 109633543 A) in view of Gao et al. (WO 2016107303 A1) and Hu et al. (CN 110673179 A).

Regarding claim 2, the combined teaching of Cao and Gao discloses the positioning method of claim 1, however, silent on details about wherein the correction data is any one of distance error ratios between the reference road side unit and the plurality of auxiliary road side units, distance errors between the reference road side unit and the plurality of auxiliary road side units, and a position error of the reference road side unit.
Hu discloses wherein the correction data is any one of distance error ratios between the reference road side unit and the plurality of auxiliary road side units, distance errors between the reference road side unit and the plurality of auxiliary road side units, and a position error of the reference road side unit (abstract - obtaining the position information and positioning error of the plurality of reference positioning device and the plurality of reference positioning device are respectively connected with the current distance between the vehicles”).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Cao and Gao, and have position error of reference device obtained, as taught by Hu because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to improve accuracy of location determination without the need to add communication link dedicated to transmitting differential data.

Regarding claim 8, the scope and content of the claim recites a positioning device for performing the method of claim 2, therefore, being addressed as in claim 2.


Allowable Subject Matter
Claim 3-5 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643